Opinion of the Court by
Judge Hardin :
The instructions and ruling of the court, except on the motion for a new trial, seem to have been as favorable to the appellant as he had any right to ask or expect; but we must reverse the judgment on the sole ground that the verdict of the jury ought not to have been sustained by the court. As the case will be returned, we refrain from discussing the evidence or intimating any opinion whether the appellant should have recovered his whole claim for effecting or negotiating the trade with Rodman or a less amount; it will suffice to say that for that service we think it reasonably clear from the evidence that he was entitled to some compensation, which was denied to him by the verdict and judgment in this case.
Wherefore the judgment is- reversed and the cause remanded for a new trial and proceedings not inconsistent with this opinion.